 In the Matter of FORTSCHUYLER KNITTING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEE or THE C. I.O.Case No. R-973AMENDMENT TO DECISION-October 3, 1938On September 29, 1938, the National Labor Relations Board,herein called the Board, issued a Decision and Direction of Election 1in the above-entitled proceeding. In its Decision, the Board stated,"While the positions of the parties on the question of whether or notthe three employees should be included in the appropriate unit werenot in all respects clearly defined in the record, it appears that theT.W. O. C. desires these three employees to be excluded from theunit, and that both the A. F. of L. and the Company desire their in-clusion in the unit."The Board hereby amends its Decision by striking therefrom thewords quoted above and substituting therefor the following : "Whilethe positions of the parties on the question of whether or not thethree employees should be included in the appropriate unit were notin all respects clearly defined in the record, it appears that boththe T. W. O. C. and the Company desire these three employees to beexcluded from the unit, and that the A. F. of L. desires their inclu-sion in the unit."Except as hereby amended, the Decision remains in full forceand effect.MR. DONALD WAKEFIELD SMITH took no part inthe considerationof the above Amendment to Decision.9 N. L. R.B.,No. 4.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 27, 1938On September 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.On October 3, 1938, the Board issued an18 N. L.R. B. 1356.10 DECISIONS AND ORDERS11Amendment to Decision.The Direction of Election provided thatan electionby secret ballot be conducted among all the employees ofFort Schuyler Knitting Company who were employed at its Utica,New York, plant during one or more of the weeks ending May 28,June 11, and July 23, 1938, exclusive of supervisory employees, of-fice employees, watchmen, and engineers, and excluding those whohad since quit or been dischargedfor cause,to determine whetherthey desired to be represented; for the purposes of collective bar-gaining, by the TextileWorkers Organizing Committee,affiliatedwith the Committee for Industrial Organization, or by the AmericanFederation of Labor, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on October 13, 1938, under the direction and super-visionof the Regional Director for the Third Region (Buffalo, NewYork).On October 15, 1938, theRegionalDirector, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the election.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote________________________________ 163Total number of valid ballots cast___________________________ 151Ballots in favor of Textile Workers Organizing Committee,affiliated with the Committee for Industrial Organization___85Ballots in favor of American Federation of Labor_____________44Ballots infavorof neither___________________________________22Challenged ballots__________________________________________1By virtue of and pursuant to the power vested in the NationalLabor 'Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT Is HEREBY CERTIFIED that Textile Workers Organizing Committee,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of all the employees ,of FortSchuyler Knitting Company at its Utica, New York, plant, exclusiveof supervisory employees, office employees, watchmen, and engineers,as their representative for the purpose of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, Textile Workers Organ-izing Committee, affiliated with the Committee for Industrial Organi-zation, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of . pay, wages,hours of employment, and other conditions of employment.9 N. L. R.B, No. 4a.